Citation Nr: 1529711	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  09-38 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES


1.  Entitlement to an increased initial evaluation for recurrent right ankle sprain, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased initial evaluation for recurrent left ankle sprain, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased initial evaluation for gastroesophageal reflux disease (GERD), currently evaluated as 0 percent disabling.

4.  Entitlement to an increased initial evaluation for grade 1 spondylolisthesis L5-S I with associated spondylolysis, currently evaluated as 10 percent disabling prior to February 16, 2006, and 20 percent disabling as of that date.

5.  Entitlement to an increased initial evaluation for pseudofolliculitis barbae (PFB), currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Larry Stokes, Agent


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2004 rating decision of the Washington DC, Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for recurrent bilateral (left and right) ankle sprains, PFB and GERD and assigned initial noncompensable ratings for each disability; this rating also granted service connection for a lumbar spine disability of grade 1 spondylolisthesis L5-S I with associated spondylolysis and assigned an initial 10 percent rating.  

In a November 2010 Decision Review Officer (DRO) decision by the RO, now located in Baltimore, Maryland, the initial ratings were increased as follows: the recurrent bilateral (left and right) ankle sprains, PFB and GERD were all granted initial 10 percent ratings each and the lumbar spine disability was granted a staged rating of 20 percent, effective February 16, 2006, with the 10 percent rating remaining in effect prior to that date.  Despite the increased rating granted by the RO, the Veteran's appeal remains before the Board. Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement (NOD) as to an RO decision assigning a particular rating, a subsequent decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Veteran testified before the undersigned Veterans Law Judge in April 2015.  A transcript of that hearing is of record. 

In an April 2015 statement, the Veteran expressed a desire to withdraw from further consideration claims for increased ratings for alopecia/skin tags, deviated septum and degenerative joint disease of the bilateral knees and left shoulder.  The Board notes that in February 2005, he filed a NOD with the RO's November 2004 rating decision addressing the bilateral knees, left shoulder and alopecia/skin tags, and these issues were addressed in the June 2009 statement of the case (sent in August 2009).  The Board notes, however, that these issues were not part of his October 2009 substantive appeal, VA Form I-9, which specifically expressed an intent to limit the appeal to those enumerated issues set forth on the title page.  Thus, these matters were withdrawn prior to perfection of the appeal, and any new claim pertaining to these issues is also deemed withdrawn by this April 2015 statement.  To the extent that the deviated septum was not addressed in the NOD or statement of the case, any free-standing claim for this disability is deemed withdrawn by this April 2015 statement.  

The issues of entitlement to increased initial ratings for his bilateral ankle sprains, GERD and lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In an April 2014 written correspondence and hearing testimony, prior to the promulgation of a decision by the Board, the Veteran notified the Board of his intent to withdraw his appeal concerning the issue of entitlement to an increased rating for pseudofolliculitis barbae (PFB).
CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to an increased rating for PFB are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204 .

Historically, the Veteran perfected an appeal of the November 2004 rating decision denying entitlement to an increased rating for PFB.  In April 2015 and before a final decision was promulgated by the Board, the Veteran notified the Board, both in writing and at the Board hearing held on the same date, that he wished to withdraw his appeal for entitlement to an increased rating for PFB.  See Board Hearing Transcript at 2.  Hence, there remain no allegations of errors of fact or law for appellate consideration, and his appeal as to this issue must be dismissed.


ORDER

The appeal concerning the issue of entitlement to an increased initial evaluation for PFB is dismissed.



REMAND

Since the most recent Supplemental Statement of the Case (SSOC), the Veteran has submitted additional pertinent evidence, to include Disability Benefits Questionnaires (DBQs).  As this appeal was perfected years prior to February 2, 2013, 38 U.S.C.A. § 7105(e), allowing for initial Board review of new evidence submitted with or after a substantive appeal, is inapplicable.  38 U.S.C.A. § 7105(e) (West 2014); see also VA Fast Letter 14-02 (May 2, 2014).  Because the Veteran has not waived initial consideration by the AOJ, and because the AOJ continued to gather evidence on the issue before the Board (which situation is not contemplated by 38 C.F.R. § 20.1304), this matter will be remanded for AOJ consideration in the first instance. 38 C.F.R. §§ 19.37, 20.1304(c) (2014); see Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

Further, during his hearing the Veteran identified pertinent private treatment records from Dr. R. that should be secured on remand.  See Board Hearing Transcript (Tr.) at 9.  

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release, obtain all records from Dr. R.  See Board Hearing Tr. at 9.

2.  Then, after any additional development deemed necessary, readjudicate the claims on appeal, considering any additional evidence since the most recent SSOC, including the January 2015 and May 2015 VA DBQs and any additional evidence obtained pursuant to this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period within which to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


